DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on December 10, 2021.  These drawings are accepted

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al, US Patent 9,397,045.

116B comprising a set of first conductive lines extending along a first direction on a first insulating layer 104 or 108 on a substrate 100, the set of first conductive lines recessed (line 129b’) below a top portion of the first insulating layer 108; a capping layer 118 on the first insulating layer; a second insulating layer 120 on the capping layer; a second metallization layer 128B/144B comprising a set of second conductive lines on the second insulating layer and on a third insulating layer 130/132 above the first metallization layer, the set of second conductive lines extending along a second direction that crosses the first direction at an angle; and at least one via 128B between the first metallization layer and the second metallization layer, the at least one via having a trench portion (the portion of 128B that it is in layer 120 and 118) that is a part of one of the second conductive lines and a via portion underneath the trench portion (the portion of 128B that is in 106/108), the trench portion having a width along the second direction (left to right of figure 2) greater than the width along the second direction of the via portion, wherein the at least one via is self-aligned along the second direction to one of the first conductive lines and the at least one via is self-aligned along the first direction to one of the second conductive lines, the second direction crossing the first direction at an angle (figures 1M and 2, wherein these vias are self-aligned in three dimensions).

Regarding claim 14, Peng teaches the third insulating layer is etch selective relative to the second insulating layer (since they are etched differently in figure 2).

copper (Cu), ruthenium (Ru), nickel (Ni), cobalt (Co), chromium (Cr), iron (Fe), manganese (Mn), titanium (Ti), aluminum (Al), hafnium (Hf), tantalum (Ta), tungsten (W), vanadium (V), molybdenum (Mo), palladium (Pd), gold (Au), silver (Ag), platinum (Pt), indium (In), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), or cadmium (Cd) (column 4, lines 38-41).

Regarding claim 16, Peng teaches the first insulating layer, the second insulating layer, and the third insulating layer, are independently selected from: oxides, carbon doped oxides, porous silicon dioxide, carbides, oxycarbides, nitrides, oxynitrides, oxycarbonitrides, polymers, phosphosilicate glass, fluorosilicate (SiOF) glass, organosilicate glass (SiOCH), or any combinations thereof (column 3, lines 33-45).

Regarding claim 17, Peng teaches the capping layer comprises silicon nitride (SiN) (column 3, line 63).

Regarding claim 18, Peng teaches one or more of a conformal first liner 112 between the first conductive lines and the first insulating layer, a conformal second liner (seed layer, column 4, lines 46-55) on the capping layer and the first conductive lines, and a conformal third liner on the conformal second liner, wherein the conformal first liner, the conformal second liner, and the conformal third liner independently comprise one or more of titanium nitride (TiN), titanium (Ti), tantalum (Ta), or tantalum nitride 3), titanium oxide (TiO2), silicon nitride (SiN), or silicon carbonitride (SiCN) (column 4, lines 30-33, lines 46-55, and column 8, lines 4-7).

Claims 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al, US Patent 9,397,045.

Regarding claim 13, while Peng teaches a tapering angle of the via opening, Peng fails to teach the tapering is in a range of from about 60°to about 120°.
However, it has been held that the tapering range of the via will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the tapering range of the via claimed and the Prior Art shows a curved via, it would have been obvious to one of ordinary skill in the art to select a suitable tapering range of the via the device of Peng.

The specification contains no disclosure of either the critical nature of the claimed tapering range of the via or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 19, Peng teaches a processor-implemented method for forming fully self-aligned vias, the method comprising receiving data for a first configuration to control depositing first conductive lines in at least one trench formed in a capping layer and a first insulating layer on a substrate, the first conductive lines extending along a first direction on the first insulating layer (figures 1C-1D) receiving data for a second configuration to control recessing the first conductive lines, a top surface of the recessed first conductive lines recessed below a top surface of a capping layer on the first insulating layer (figure 1F-1H); receiving data for a third configuration to control forming pillars on the recessed first conductive lines; receiving data for a fourth configuration to control depositing a second insulating layer between the pillars; receiving data for a fifth configuration to control removing the pillars to form trenches in the second insulating layer; receiving data for a sixth configuration to control depositing Figures 1C and 1D), second configuration (Figures 1F-1H), third configuration, fourth configuration, fifth configuration, sixth configuration, seventh configuration, eighth configuration, ninth configuration, tenth configuration, eleventh configuration, or twelfth configuration. (Note: since this claim recites that at least one configuration must be performed, it would be obvious to one of ordinary skill in the art that only one set of receiving data would be required to perform one configuration. The reference of Peng teaches the first and second configurations being performed, therefore meeting the limitations of this claim).


However, it has been held that the tapering range of the via will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the tapering range of the via claimed and the Prior Art shows a curved via, it would have been obvious to one of ordinary skill in the art to select a suitable tapering range of the via the device of Peng.

The specification contains no disclosure of either the critical nature of the claimed tapering range of the via or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-8, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,553,485 (Zheng et al) in view of Peng et al, US Patent 9,397,045.

Regarding claims 1, the reference of Zheng recites all of the limitations presented in the claim presented as the following:

claim 1, lines 7-9. Note: the claim recites that the first conductive line is recessed. It is generally known in the art that the conductive line must first me made, or deposited, before it is recessed), the first conductive lines extending along a first direction on the first insulating layer (claim 1, lines 9-11); recessing the first conductive lines to form recessed first conductive lines, a top surface of the recessed first conductive lines recessed below a top surface of the first insulating layer (claim 1, lines 7-9); forming pillars on the recessed first conductive lines (claim 1, lines 12-13); depositing a second insulating layer between the pillars (claim 1, lines 16-17); removing the pillars to form trenches in the second insulating layer (claim 1, lines 18-19); depositing a third insulating layer through the trenches onto the recessed first conductive lines (claim 1, lines 20-21); and etching the third insulating layer selectively relative to the second insulating layer to form a via opening down to one of the first conductive lines (claim 1, lines 28-29).

Zheng fails to teach the use of a capping layer. However, the reference of Peng teaches the generally-known use of a capping layer 118 in figure 2, which are conventionally used in the art with interlayer dielectric layers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peng with that of Zheng 

Claims 3, 6-8, 10, and 11 of the current application have limitations recited in claims 1, 2, 7, 10, 12, and 13 of Zheng and are therefore rejected as well. 

Allowable Subject Matter

Claims 2, 4, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments

Applicant's arguments filed December 10, 2021 with regards to claims 12-20 have been fully considered but they are not persuasive. 

In response to Applicant’s argument concerning claim 12, the first insulating layer may be either layers 104 or 108. Since insulating layer 108 is the layer in which the conductive layer is recessed below, and has been referenced in the previous Office Action, Examiner maintains that the prior art of Peng still meets the limitation of the claim. 



In response to Applicant’s argument concerning claim 19, the argument concerning the insulating are the same as stated above. Further,

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a trench portion that is part of the second conductive lines and a via portion that is underneath the trench portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since this limitation has not been presented in claim 19, the prior art does not have to teach this limitation.

Therefore, the rejection of claims 13, 19, and 20 under 35 USC as being obvious over the cited prior art of Peng is maintained.

Applicant’s arguments, see page 13 , filed December 10, 2021, with respect to the rejection(s) of claim(s) 1-11, 19, and 20 under 35 USC 103 using the reference of Zheng have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899